—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of defendants for summary judgment. "Since summary judgment is the procedural equivalent of a trial, if there is any doubt as to the existence of a triable issue or where the material issue of fact is 'arguable,’ summary judgment must be denied” (Museums at Stony Brook v Village of Pat*1033chogue Fire Dept., 146 AD2d 572, 573). Based on our review of the record, we conclude that there are material issues of fact that cannot be resolved on this record, including whether the sidewalk abutting defendants’ land was used as a driveway (see, Museums at Stony Brook v Village of Patchogue Fire Dept., supra). (Appeal from Order of Supreme Court, Kings County, Vaccaro, J.—Summary Judgment.) Present—Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.